Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 line 10 recites “configured to wirelessly transmits” which is grammatically incorrect; a suggested edit is “configured to wirelessly transmit[[s]]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 20080106421 A1; 5/8/2008).
Regarding claim 1, Adams teaches a neonatal blanket (Fig. 1; [0033] “blanket”) comprising:
a substrate material configured to cover a neonate (Fig. 1; [0033]);
at least one antenna on the substrate material (Fig. 1, 16; [0033] “antenna 16”), wherein the antenna is configured to transmit RF energy to power at least one wireless physiological sensor on the neonate ([0007]; [0024]); and
a power connection configured to connect to a power source to power the wireless physiological sensor via the antenna ([0024]; it is inherent that there will be a power connection and power source to the antenna in order to transmit power). 
Regarding claim 2, Adams teaches at least two antennae at different locations on the substrate ([0031] “two or more antennas”), wherein each antenna is configured to transmit RF energy to power one wireless physiological sensor on the neonate that is within range of the antenna (Fig. 1; Fig. 3; [0007]; [0024]).
Regarding claim 3, Adams teaches multiple antennae at different locations on the substrate ([0031] “two or more antennas”).
Regarding claim 5, Adams teaches wherein the at least one antenna is further configured for wireless communication with at least one wireless physiological sensor on the neonate (Fig. 1; Fig. 3).
Regarding claim 7 Adams teaches a control circuit configured to drive RF power to the antenna and configured to receive physiological data form the wireless physiological sensor via the antenna (Fig. 3; Fig. 6; [0007]; [0024]; [0035]).
Regarding claim 8 Adams teaches wherein the control circuit is further configured to process the physiological data received form the wireless physiological sensor to generate processed physiological data and to transmit the processed physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; Fig. 6; [0024]; [0035]-[0036]).
Regarding claim 9 Adams teaches a wireless transmitter that wirelessly transmits the processed physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; [0036] “wireless device”).

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 20080106421 A1; 5/8/2008) as applied to claims 1, 9 above, and evidenced by Wikipedia (Near-field communication).
Regarding claim 6, Adams teaches wherein the at least one antenna is an NFC antenna (Fig. 1; Fig. 3; as evidenced by Wikipedia, RFID is equivalent to NFC; “NFC standards cover communications protocols and data exchange formats and are based on existing radio-frequency identification (RFID) standards including ISO/IEC 14443 and FeliCa.”).
Regarding claim 10 Adams teaches wherein the at least one antenna is an NFC antenna (Fig. 1; Fig. 3; as evidenced by Wikipedia, RFID is equivalent to NFC; “NFC standards cover communications protocols and data exchange formats and are based on existing radio-frequency identification (RFID) standards including ISO/IEC 14443 and FeliCa.”) and the wireless transmitter configured to transmit via a second wireless transmission protocol other than NFC (Fig. 3, wireless device 38; [0035] “wireless”; [0036] “wireless device 38”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 3 above, in view of Jones (US 20130137969 A1; 5/30/2013; cited in IDS).
Regarding claim 4, Adams does not teach wherein the substrate is shaped to be wrapped around the neonate and wherein the multiple antennae are arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate. However, Jones teaches in the same field of endeavor (Abstract; Fig. 1) the substrate is shaped to be wrapped around the neonate and wherein the multiple antennae are arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate (Fig. 2; [0055]; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For the instant claim, all that is required is substrate with multiple antennae capable of being wrapped around user/neonate). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Jones because this enables wrapping of antennae around body in blanket form factor (Fig. 1-2; [0055]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, in view of Tran (US 20080294019 A1; 11/27/2008; cited in IDS). 
Regarding claim 11, Adams does not teach wherein the at least one antenna comprises conductive ink printed on the substrate material. However, Tran teaches in the same field of endeavor (Abstract; Fig. 2) wherein the at least one antenna comprises conductive ink printed on the substrate material ([0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to use this feature as taught by Tran because this is a suitable method of constructing/fabricating RFID antenna ([0060]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, in view of Dandekar (US 20160000374 A1; 1/7/2016).
Regarding claim 12, Adams does not teach wherein the substrate is a textile and wherein the at least one antenna comprises conductive fibers woven into or sewn on the textile. However, Dandekar teaches in the same field of endeavor (Abstract; Fig. 8; Fig. 17; [0092]) wherein the substrate is a textile and wherein the at least one antenna comprises conductive fibers woven into or sewn on the textile ([0105]; [0112]; [0115]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Dandekar because this enables integrating the RFID antenna ([0105]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams as applied to claim 1 above, in view of Gylleby (US 20180161117 A1; 6/14/2018).
Regarding claim 13, Adams does not teach a battery connected to a control circuit via the power connection and configured to power the antenna. However, Gylleby teaches in the same field of endeavor (Abstract; Fig. 2; Fig. 4; [0015]; [0060]) a battery connected to a control circuit via the power connection and configured to power the antenna ([0036]; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Gylleby because battery is a suitable power source ([0036]); MPEP 2144.07 art recognized suitability for an intended purpose.

Claims 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 20080106421 A1; 5/8/2008) in view of Gylleby (US 20180161117 A1; 6/14/2018).
Regarding claim 14, Adams teaches a physiological monitoring system for a neonate (Fig. 1), the system comprising:
at least one wireless physiological sensor configured to record physiological information from a neonate (Fig. 1; Fig. 3);
a neonatal blanket comprising a substrate material and at least one antenna on the substrate material (Fig. 1; [0033] “blanket”), wherein the antenna is configured for wireless communication with and transmission of RF energy to power at least one wireless physiological sensor when the neonatal blanket is on the neonate (Fig. 1; [0007]; [0024]; [0033]);
a control circuit on the blanket configured to drive RF power to the antenna and configured to receive physiological data from the wireless physiological sensor via the antenna (Fig. 1; Fig. 3; Fig. 6; [0007]; [0024]; [0035]);
a wireless transmitter configured to wirelessly transmits the physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; Fig. 6; [0024]; [0035]-[0036]).
Adams does not teach a battery configured to power the at least one wireless physiological sensor via the at least one antenna and the control circuit and to power the wireless transmitter. However, Gylleby teaches in the same field of endeavor (Abstract; Fig. 2; Fig. 4; [0015]; [0060]) a battery configured to power the at least one wireless physiological sensor via the at least one antenna and the control circuit and to power the wireless transmitter ([0036]; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Gylleby because battery is a suitable power source ([0036]); MPEP 2144.07 art recognized suitability for an intended purpose.
Regarding claim 15, in the combination of Adams and Gylleby, Adams teaches at least two antennae adhered at different locations on the substrate ([0031] “two or more antennas”), wherein each antenna is configured to transmit RF energy to power wireless physiological sensor on the neonate that is within range of the antenna (Fig. 1; Fig. 3; [0007]; [0024]).
Regarding claim 19, in the combination of Adams and Gylleby, Adams teaches wherein the control circuit is further configured to process the physiological data received from the wireless sensor to generate processed physiological data (Fig. 3; Fig. 6; [0024]; [0035]-[0036])., and to operate the wireless transmitter to transmit the processed physiological data to a device configured to receive patient monitoring data for the neonate (Fig. 3; [0036] “wireless device”).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Gylleby as applied to claim 14 above, and further in view of Jones (US 20130137969 A1; 5/30/2013; cited in IDS).
Regarding claim 16, the combination of Adams and Gylleby does not teach multiple antennae arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate. However, Jones teaches in the same field of endeavor (Abstract; Fig. 1) multiple antennae arranged on the substrate such that at least a portion of the multiple antennae align with locations of ECG sensors on the neonate when the substrate is wrapped around the neonate (Fig. 2; [0055]; For the purposes of examination, Applicant is reminded that this is a product claim. Intended use/functional language does not require that reference specifically teach the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. For the instant claim, all that is required is substrate with multiple antennae capable of being wrapped around user/neonate). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to include this feature as taught by Jones because this enables wrapping of antennae around body in blanket form factor (Fig. 1-2; [0055]).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Gylleby as applied to claim 14 above, and evidenced by Wikipedia (Near-field communication).
Regarding claim 17, in the combination of Adams and Gylleby, Adams teaches wherein the at least one antenna is an NFC antenna (Fig. 1; Fig. 3; as evidenced by Wikipedia, RFID is equivalent to NFC; “NFC standards cover communications protocols and data exchange formats and are based on existing radio-frequency identification (RFID) standards including ISO/IEC 14443 and FeliCa.”).
Regarding claim 18, in the combination of Adams and Gylleby, Adams teaches wherein the wireless transmitter configured to transmit via a second wireless transmission protocol other than NFC (Fig. 3, wireless device 38; [0035] “wireless”; [0036] “wireless device 38”).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams and Gylleby as applied to claim 14 above, and further in view of Tran (US 20080294019 A1; 11/27/2008; cited in IDS). 
Regarding claim 20, the combination of Adams and Gylleby does not teach wherein the at least one antenna comprises conductive ink printed onto the substrate material. However, Tran teaches in the same field of endeavor (Abstract; Fig. 2) wherein the at least one antenna comprises conductive ink printed onto the substrate material ([0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Adams to use this feature as taught by Tran because this is a suitable method of constructing/fabricating RFID antenna ([0060]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792